DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2018 219 884.5, filed on 20 November 2018.

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
Regarding Claim 10, “flow away out” should read “flow out”
Regarding Claim 20, “the engine” should read “an engine”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 1, the claim recites “at least one position of at least one of the at least two valve devices can be determined on the basis of the fluid in the flow space”. It is unclear as to if the determination actually occurs, thus rendering the claim indefinite. Furthermore, it is unclear as to what structure performs the determination, thus rendering the claim indefinite.
Regarding Claim 3, the claims recites “at least two different fluid flows, which can be generated by means of different valve devices of the at least two valve devices”. It’s unclear if the fluid flows are generated by the different valve devices or if the fluid flows are even required to be generated, thus rendering the claim indefinite.
Regarding Claim 4, the claim recites “a flow of bleed air that can be generated by means of one of the at least two valve devices can be conducted to an outflow opening and at least one additional fluid duct”. It is unclear as to if the flow of bleed are is ever actually generated and if it is ever actually conducted to an outflow opening and additional fluid duct, thus rendering the claim indefinite.
Regarding Claim 4, the claim recites an “additional fluid duct”. It is unclear as to what duct the claimed “fluid duct” is additional to, thus rendering the claim indefinite.
Regarding Claim 5, the claim recites “bleed air … can be used for generating the at least one fluid flow and can be conducted not to the outflow opening, but to the flow space”. It is unclear if the bleed air is actually used to generate the fluid flow and conducted to the flow space, thus rendering the claim indefinite.
Regarding Claim 7, the claim recites “at least two fluid flows that can respectively be generated by means of one of the at least two valve devices”. It is unclear as to if the fluid flows are actually generated, thus rendering the claim indefinite.
Regarding Claim 9, the claim recites “by which at least two fluid ducts that are respectively intended for conducting one of the fluid flows are connected”. It is unclear as to if the ducts actually conduct the fluid flows, thus rendering the claims indefinite.
Regarding Claim 10, the claim recites “at least one additional outflow duct”. It is unclear as to what the claimed “outflow duct” is in addition to, thus rendering the claim indefinite. 
Regarding Claim 11, the claims recite “a fluid duct that is intended for conducting one of the fluid flows”. It is unclear as to if the fluid duct actually conducts the fluid flows, thus rendering the claims indefinitely. 
Regarding Claim 13, the claim recites “the connecting duct is designed in the manner of a Venturi tube”. It is unclear how a duct is “designed in the manner of” a Venturi tube and how that is different from being designed as a Venturi tube, thus rendering the claim indefinite.
Regarding Claim 16, the claim recites “indicative of a position to be assumed of one of the at least two valve devices can be processed”. It is unclear as to how a signal indicative of a position of a valve not yet reached can be processed thus rendering the claim indefinite. Furthermore, it is unclear as to if the signals are ever actually processed, thus rendering the claim indefinite.
Regarding Claim 17, the claim recites “the at least two valve devices are intended for controlling bleed air”. It is unclear as to if the valve devices ever actually control the bleed air, thus rendering the claim indefinite.
Regarding Claim 18, it is unclear how a fluid sensor can determine a position of a valve as the output of a valve is a fluid characteristic not a valve position, thus rendering the claim indefinite.
Regarding Claim 19, the claim recites “at least one additional fluid duct”. It is unclear as to what duct the fluid duct is in addition to, thus rendering the claim indefinite.
Regarding Claim 19, it is unclear how a fluid sensor can determine a position of a valve as the output of a valve is a fluid characteristic not a valve position, thus rendering the claim indefinite.
Regarding Claim 20, the claim recites “testing the proper functioning of at least two valve devices”. It is unclear as to what a “proper” functioning valve is, thus rendering the claim indefinite. What criteria of the valve is used to evaluate its function and what limits must the valve operate in so that the valve can be deemed proper?
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 12 and 14 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Everwyn et al. (US 2015/0337679).
Regarding Claim 1, Everwyn discloses an engine (10) with at least two valve devices (142, 151) for controlling bleed air in dependence on an operating state of the engine [0081, 0082], the at least two valve devices in each case being adjustable between an open position and a closed position (open allows for deicing and starting, respectively, while being closed prevents those functions) [0080 – 0082], wherein a flow space (12) is provided for at least one fluid flow occurring in the flow space in dependence on a position of the at least two valve devices (at least one of the valves being open) [0083 – 0084],  and arranged in the flow space is at least one fluid sensor (121), by means of which at least one position of at least one of the two valve devices 
Regarding Claim 2, Everwyn discloses the flow space is arranged and designed in such a way that the at least one fluid flow flows into and/or through the flow space when at least one of the at least two valve devices is at least partially open [0083 – 0084].
Regarding Claim 3, Everwyn discloses the flow space is arranged and designed in such a way that at least two different fluid flows (via 14 and 15), which can be generated by means of different valve devices of the at least two valve devices, flow into and/or through the flow space [0080 – 0084].
Regarding Claim 4, Everwyn discloses a flow of bleed air that can be generated by means of one of the at least two valve devices can be conducted to an outflow opening (outflow of 142) and at least one additional fluid duct (14), which does not conduct the at least one fluid flow to the outflow opening (Figure 2), is provided for conducting the at least one fluid flow to the flow space [0083 – 0084].
Regarding Claim 5, Everwyn discloses bleed air that is at least partially branched off from the flow in the direction of the outflow opening by means of the additional conducting duct can be used for generating the at least one fluid flow and can be conducted not to the outflow opening, but to the flow space (via a leak) [0083 – 0084].
Regarding Claim 6, Everwyn discloses the outflow opening is provided at a housing of the valve device (outflow of 142 is at the valve housing) (Figure 2), at which the at least one additional conducting duct is also provided (Figure 2).
Regarding Claim 7, Everwyn discloses the flow space is provided at a crossing point of at least two fluid flows that can respectively be generated by means of one of the at least two valve devices (12 is located at the point where the flows meet/cross) (Figure 2).
Regarding Claim 8, Everwyn discloses the at least one fluid sensor is arranged at the crossing point (121 in 12) (Figure 2).
Regarding Claim 9, Everwyn discloses the crossing point is in a duct connector (casing) [0070], by which at least two fluid ducts that are respectively intended for conducting one of the fluid flows are connected to one another [0070]. 
Regarding Claim 10, Everwyn discloses the duct connector has at least one additional outflow duct (outflow from casing of 12 to 13) (Figure 2), which is connected to the at least two fluid ducts (via 12) and by means of which at least some of the fluid conducted to the flow space can flow away out of the flow space (into 13 via operation of 10) (Figure 2).
Regarding Claim 11, Everwyn discloses the crossing point is between at least two outlet openings (outlet of 142 and 151), which are respectively assigned to a fluid duct that is intended for conducting one of the fluid flows (e.g. 14). (Figure 2).
Regarding Claim 12, Everwyn discloses the at least one fluid sensor is at a distance from a connecting duct (14) by which at least two fluid ducts (duct from 11 to 142 and 14a) that are respectively provided for conducting one of the fluid flows are connected to one another (Figure 2).
Regarding Claim 14, Everwyn discloses the flow space is formed by an outflow duct (14a) connected to the connecting duct (14) (where heat sensed by 121 has come from duct 14a). 
Regarding Claim 15, Everwyn discloses the at least one flow space and the fluid sensor are arranged in such a way that in dependence on the number of valve devices that are at least partially open, fluid flows past the fluid sensor in flow directions that are different from one another (as 14a, 143, 122 are not in the same locations and heat is sensed at 121, the flow directions for the heat to arrive at 121 are different) (Figure 2).
Regarding Claim 16, Everwyn discloses the at least one fluid sensor is coupled to an electronic control system, (engine computer) by which an actuating signal that is independent of the fluid sensor and indicative of a position assumed or to be assumed of one of the at least two valve devices can be processed [0093].
Regarding Claim 17, Everwyn discloses the at least two valve devices are intended for controlling bleed air at a compressor (11) of the engine (Figure 2).
Regarding Claim 18, Everwyn discloses a first valve device (142) and a second valve device (151) of the at least two valve devices are assigned to different compressor stages of the compressor (as their outlets are located at different locations along the axial direction) (Figure 2), so that by means of the at least one fluid sensor in the flow space for valve devices of different compressor stages (121), the position of the valve devices can be determined (as temperature in the stages are inherently different). 
Regarding Claim 19, Everwyn discloses an engine (10) with at least one valve device (142 ) for controlling bleed air in dependence on an operating state of the engine [0081, 0082], the at least one valve device being adjustable between an open position 
Regarding Claim 20, as best understood, Everwyn discloses a method for testing the proper functioning of at least two valve devices (142, 151) for controlling bleed air in dependence on an operating state of the engine (10) [0081, 0082], the at least two valve devices in each case being adjustable between an open position and a closed position (open allows for deicing and starting, respectively, while being closed prevents those functions) [0080 – 0082], wherein a flow space (12) is provided for at least one fluid flow occurring in the flow space in dependence on a position of the at least two valve devices (at least one of the valves being open) [0083 – 0084], and at least one sensor signal of a fluid sensor (signal from 12) arranged in the flow space is used for testing the proper functioning, in order to determine on the basis of the fluid in the flow space at least one position of at least one of the at least two valve devices (signal from 12 indicates at least one of the valves is open) [0083 – 0084].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everwyn et al. (US 2015/0337679), in view of Zhang et al. (CN 207454110). Citations pertaining to Zhang refer to the attached English translation.
Regarding Claim 13, Everwyn fails to disclose the connecting duct is designed in the manner of a Venturi tube.
Zhang teaches a connecting duct designed in the manner of a venturi tube (7) [0018].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to have the connecting duct be a venturi tube for the benefit of limiting the air flow from the air generator to prevent the device from being overloaded, as taught by Zhang [0018].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856